DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-18, and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baldemair et al. (US 2020/0396759).

With regard to claims 1, 17, 18, and 30, Baldemair teaches: A method (see figure 6)/A non-transitory CRM (see paragraph 109 and 121 ) / An apparatus (see figures 7-8) for wireless communication at a user equipment (UE), comprising: 
a memory (paragraphs 107-109: see figure 7); and 
at least one processor coupled to the memory and configured to (paragraphs 107-109, see figure 7): 

determine whether to transmit the SR or the HARQ feedback to a base station based on at least one of a type of the SR, a relationship between a first beam for an uplink control channel and a second beam for downlink communication, or a content of the HARQ feedback (steps 420-4440: paragraphs 95-97. Priority information for SR and HARQ feedback. Also see Paragraphs 100-105); and 
transmit the SR or the HARQ feedback based the determination (step 450 or step 460: paragraphs 98-99).  

    PNG
    media_image1.png
    562
    691
    media_image1.png
    Greyscale


With regard to claims 11 and 25, Baldemair teaches: wherein the UE determines whether to transmit the SR or the HARQ feedback further based on a format of a physical uplink control channel (PUCCH) for the SR or the HARQ feedback (see paragraphs 06-11, 58-60 and 98-100: see figure 3a and figure 3b).  
With regard to claims 12 and 26, Baldemair teaches: wherein the UE determines whether to transmit the SR or the HARQ feedback further based on the PUCCH for the SR being format 0 (paragraphs 6-11).  

With regard to claims 14 and 28, Baldemair teaches: wherein the UE determines whether to transmit the SR or the HARQ feedback to the base station based on content of the HARQ feedback (paragraphs 61-65, 96-99, 101 and 106) 
With regard to claims 15, teaches: wherein the UE determines to transmit the HARQ feedback if the content of the HARQ feedback comprises a positive acknowledgement (ACK) (paragraphs 56-58, 61-65, 96-99, 101 and 106:
056] There are no conventional standardized behaviors in NR for the scenario when PUCCH carrying ACK/NACK and PUCCH carrying SR collide, for the case when the ACK/NACK transmission cannot piggyback the SR. In LTE, the PUCCH message with an ACK/NACK “wins” in this case, and the SR is dropped in the case that not both channels can be transmitted. ).
With regard to claims 16 and 29, teaches: wherein the UE determines to transmit the SR if the content of the HARQ feedback does not include a positive acknowledgment (ACK) (paragraphs 56-58, 61-65, 96-99, 101 and 106:
[0057] NR also supports Ultra-Reliable Low Latency Communication (URLLC). To achieve low latency, it may be necessary to interrupt/puncture/not transmit/stop an PUCCH transmission with ACK/NACK. This behavior could be desirable if SR is associated with a high priority (highest priority or priority above a threshold) logical channel and ACK/NACK is in response to a DL retransmission of lower priority. In case ACK/NACK corresponds to a high priority DL transmission it is less obvious that PUCCH carrying SR should puncture/stop the ongoing PUCCH transmission with ACK/NACK.
).



Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-7 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. (US 2020/0396759) in view of Jung et al. (US 2021/0144703).


With regard to claims 2 and 19:  Although Baldemair teach the UE can perform beam change or (re) selection process (paragraph 51), Baldemair fail to teach UE determines to transmit the HARQ feedback if the first beam for the uplink control channel is not quasi-co-located with the second beam for the downlink communication.  

Similar to the system of Baldemair, Jung discloses the process of transmitting scheduling request (SR) or ACK/NACK information on PUCCH resources (paragraphs 70 -73 and 115-118: see figure 5).  Jung also discloses a process of selecting the PUCCH resources selected TX beam being quasi-co located (QCL) with RX beam on PDSCH or selected different beams not associated with PDSCH or PDSCH (See paragraphs 65-69).   

[0065] A PUCCH beam may be indicated using downlink (DL) correspondence (reciprocal QCL derivation of UL beam based on DL RS based on a downlink reference signal). That is, a relation between a DL port and a UL port is specified, and the base 
[0066] Here, a) The PUCCH beam may be a beam quasi-co-located (QCL) with the SSB. According to an embodiment, the PUCCH beam may be a beam QCL-ed with the SSB during initial access.
[0067] b) The PUCCH beam may be a beam QCL-ed with a physical downlink control channel (PDCCH) DMRS port or SSB/CSI-RS port. According to the embodiment, the same PUSCH port may be used.
[0068] c) The PUCCH beam may be a beam QCL-ed with PDSCH (a PDSCH DMRS port or SSB/CSI-RS port). According to the embodiment, the same PUSCH port may be used.
[0069] d) Alternatively, the PUCCH beam may be a beam different from beams of the SSB, PDCCH, and PDSCH currently being received (at last slot).
[0070] Meanwhile, when the base station is expected to receive a PUCCH (for example, an ACK/NACK signal) from one UE in a specific direction, it may be useful to receive the ACK/NACK signal by using a narrow beam used for transmission of the PDSCH.

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the select PUCCH beam to transmit uplink control information (HARQ or SR) not being quasi-co located with RX (downlink) beam as taught by Jung in the PUCCH transmission system of Baldemair in order to reduce signaling overhead (Jung: Paragraph 22).  

    PNG
    media_image2.png
    476
    456
    media_image2.png
    Greyscale

With regard to claims 3 and 20: Although Baldemair teach the UE can perform beam change or (re) selection process (paragraph 51), Baldemair fail to teach UE determines to transmit the SR if the first beam for the uplink control channel is quasi-co-located with the second beam for the downlink communication.  
See claim 2
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the select PUCCH beam to transmit uplink control information (HARQ or SR) being quasi-co located with RX (downlink) beam as taught by Jung in the PUCCH transmission system of Baldemair in order to reduce signaling overhead (Jung: Paragraph 22).  

With regard to claim 4: Although Baldemair teach the UE can perform beam change or (re) selection process (paragraph 51), Baldemair fail to teach UE determines to transmit the SR if the first beam for the uplink control channel is not quasi-co-located with the second beam for the downlink communication.  
See claim 2
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the select PUCCH beam to transmit uplink control information (HARQ or SR) not being quasi-co located with RX (downlink) beam as taught by Jung in the PUCCH transmission system of Baldemair in order to reduce signaling overhead (Jung: Paragraph 22).  

With regard to claim 5:  Although Baldemair teach the UE can perform beam change or (re) selection process (paragraph 51), Baldemair fail to teach UE determines to transmit the HARQ feedback if the first beam for the uplink control channel is quasi-co-located with the second beam for the downlink communication.  
See 
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the select PUCCH beam to transmit uplink control information (HARQ or SR) being quasi-co located with RX (downlink) beam as taught by Jung in the PUCCH transmission system of Baldemair in order to reduce signaling overhead (Jung: Paragraph 22).  


With regard to claims 7 and 22, teaches: wherein the second beam comprises a downlink beam for a control resource set (CORESET) monitored for beam failure recovery (BFR) for a secondary cell (SCell) (paragraphs 125-127:
[0124] Meanwhile, when a beam failure occurs in at least one SCell, the UE may inform the base station that the beam failure has occurred. That is, when beam failure occurs in at least one SCell, in order to recover beam failure for the at least one SCell in which beam failure has occurred, the UE may transmit a message including information indicating that a beam failure event has occurred to the base station, by using a dedicated scheduling request (SR) resource that is part of the PUCCH resource of the PCell or a separate dedicated PUCCH resource. The message may be included in the dedicated PUCCH resources in a 1-bit form, or may be transmitted based on sequence-based short PUCCH resources. According to an embodiment, a message including information indicating that the beam failure event has occurred may be a beam failure recovery request (BFRQ) message.
[0125] When the at least one SCell is configured in the base station, the UE may notify the base station of an event in which beam failure detection (BFD) occurs only in the SCell, without including, in the beam failure recovery request (BFRQ) message, information indicating that a beam failure occurs in a specific SCell. The dedicated SR resource or a separate dedicated PUCCH resource may be configured based on a period or transmission time point configured by the base station and thus correspond to resources for transmission of a scheduling request (SR) message for BFRQ purposes, and the SR message for BFRQ purposes may be distinguished from a message of a scheduling request (SR) requesting a general PUSCH resource. ).  

    PNG
    media_image3.png
    616
    775
    media_image3.png
    Greyscale




Claims 8-10 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. (US 2020/0396759) in view of Wang et al. (US 2020/0120704).

With regard to claims 8 and 23: Although Baldemair teach the UE can perform beam change or (re) selection process (paragraph 51), Baldemair fails to explicitly teaches the SR comprises a beam failure recovery (BFR) SR.  
 [0051] Some examples of UE operation include: UE radio measurement (see the term “radio measurement” above), bidirectional measurement with UE transmitting, cell detection or identification, beam detection or identification, system information reading, channel receiving and decoding, any UE operation or activity involving at least receiving beam change or (re)selection, a mobility-related operation, a measurement-related operation, a radio resource management (RRM)-related operation, a positioning procedure, a timing related procedure, a timing adjustment related procedure, UE location tracking procedure, time tracking related procedure, synchronization related procedure, MDT-like procedure, measurement collection related procedure, a CA-related procedure, serving cell activation/deactivation, CC configuration/de-configuration, etc.

Similar to the system of Baldemair, Wang discloses the process of sending scheduling request to network device using PUCCH in New Radio system.  Wang expliclity teaches the UE uses scheduling request message for beam failure recovery (see paragraphs 47-49: see figure 4).  

[0047] As illustrated in FIG. 4, first in step 401, the terminal device may transmit a scheduling request, wherein the scheduling request contains at least one additional bit to indicate additional information. This means that different from the conventional SR, the scheduling request as proposed herein may contain at least one additional bit indicating additional information, for example to indicate the SR is used for the resource scheduling or a beam failure recovery.
[0049] FIG. 6 illustrates an example SR procedure in the NR system according to an embodiment of the present disclosure. As illustrated, the terminal device like UE may send a beam failure recovery request with SR on PUCCH to a network device like gNB. After a scheduling link adaption, the gNB may transmit a scheduling grant on PDCCH. In response to the scheduling grant, the UE may transmit beam related information to the gNB so that the gNB could know information on form example, candidate beams. The beam related information may include, for example, a beam failure identity; a candidate beam identity; a beam power; a failure beam group identity; a candidate beam group identity, a quality gradually dropping beam identity or any combination thereof. Afterwards, in response to an ACK from the gNB, the terminal device may start the data transmission on the recovered beam.

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the SR comprises 
 
With regard to claims 9 and 24, Baldemair teaches: wherein the UE determines to transmit the SR based on the type of the SR being for BFR (step 450: paragraphs 96-103).  
With regard to claims 10, Baldemair teaches: wherein the UE determines to transmit the HARQ feedback based on the type of the SR being for BFR (step 460: paragraphs 96-103).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yoshioka et al. (US 2022/0053483: see figure 3B)
Xiong et al. (US 2021/0410165: see figure 7)
Yamamoto et al. (US 2020/0205182: see figure 7)
Ye et al. (US 2019/0387383: see figure 5B)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




2/25/2022
/MARCUS SMITH/           Primary Examiner, Art Unit 2419